Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1 recites “…the providing a forecast…” and should instead recite “…the providing the forecast….”  Claim 1 is therefore objected to for this informality.  Claims 2-13 depend on Claim 1 and are therefore also objected to for this informality.  
Appropriate correction is required.

Double Patenting
Claims 1-20 of the immediate application are patentably indistinct from claims 1-20 of Patent No. 10685321.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10685321 in view of Zhang et al. (U.S. Patent Application Publication No. 20140082660).  
	The mapping of Claims 1-20 to the patent is as follows:  
Immediate Application 
Patent No. 10685321
Claim 1:  A method, comprising:  determining, by a processing system, signatures within an impression log that indicate breaks within prior video content, resulting in identified breaks; determining, by the processing system, configuration constraints for each of the identified breaks, wherein the configuration constraints comprise a maximum number of permitted impressions, and a maximum amount of permitted time for each permitted impression in each of the identified breaks in the impression log; calculating, by the processing system, a maximum prior impressions inventory during a time period of the impression log based on the maximum number of permitted impressions, the maximum about of permitted time for each permitted impression in each of the identified breaks in the impression log, a count of the identified breaks, and a run time of a video advertising campaign; and based on the calculating of the maximum prior impressions inventory, providing, by the processing system and over a communication network to a forecast view user interface of a video content publisher device, a forecast for the video advertising campaign, of a future inventory of a product having a duration-based attribute, wherein the forecast is based on a determination of a change in network traffic conditions.  
Claim 1:  A method comprising: receiving, by a processing system from a forecast view user interface of a content publisher device, a request for a future forecast associated with an advertising campaign directed to target viewers having a group of viewer attributes;  and in response to the request for the future forecast: accessing, by an impression log generator of the processing 
system, an impression log data database that stores stored data received from client devices indicating displayed impressions and viewer attributes associated with the displayed impressions;  generating, by the impression log 
generator of the processing system and based on the stored data, an impression log of prior video content presented to viewers having the group of viewer attributes;  determining, by an impression log analyzer of the processing system, signatures within the impression log that indicate breaks within the prior video content according to an analysis of the impression log, resulting 
in identified breaks;  determining, by the impression log analyzer of the processing system, a count of the identified breaks based on the signatures; determining, by a break configuration determination engine of the processing system, configuration constraints for each of the identified breaks, wherein the configuration constraints comprise a maximum number of permitted impressions, and a maximum amount of permitted time for each permitted impression in each of the identified breaks in the impression log; calculating, by the processing system, a maximum prior impressions inventory during a time period of the impression log based on an analysis of the maximum 
number of permitted impressions, the maximum amount of permitted time for each permitted impression in each of the identified breaks in the impression log, the count of the identified breaks, and a run time of a product having the group of viewer attributes; and based on the calculating of the maximum prior impressions inventory, forecasting a future inventory for the product. 



Claim 1 of the immediate application and Claim 1 of the patent are exemplary.  The subject matter of claims 2-20 of the immediate application is similarly disclosed by Claims 2-20 of the patent.     
The pending application differs from the patent in reciting “providing, by the processing system and over a communication network to a forecast view user interface of a video content publisher device, a forecast.”  However, Zhang et al. does teach this limitation in FIG. 16.  Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the patent to include “providing, by the processing system and over a communication network to a forecast view user interface of a video content publisher device, a forecast” as seen in Zhang et al. in order to allow user interaction with the forecast, thereby enhancing user satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to create efficiency in sharing the forecast data, thereby decreasing wasted time in sharing information.  These inventions when viewed in a combined state would yield predictable results in forecasting advertising inventory.  
The pending application differs from the patent in reciting “based on a determination of a change in network traffic conditions.”  However, Zhang does teach this limitation in paragraph [0030].  Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the patent to include “providing to the forecast view user interface of a video content publisher device a forecast of a future inventory” as seen in Zhang et al. in order to decrease delay in  distributing the forecast, thereby enhancing user satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to create efficiency in sharing the forecast data, thereby decreasing wasted time in sharing information.  These inventions when viewed in a combined state would yield predictable results in forecasting advertising inventory.  

Claims 1-20 of the immediate application are patentably indistinct from claims 1-20 of Patent No. 11023853.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11023853 in view of Zhang et al. (U.S. Patent Application Publication No. 20140082660).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the immediate application is fully disclosed in the co-filed patent and is covered by the co-filed patent since both sets of claims are claiming common subject matter, as is shown in the table below.
	The mapping of Claims 1-20 to the patent is as follows:  
Immediate Application 
Patent No. 11023853
Claim 1:  A method, comprising:  determining, by a processing system including a processor, signatures within an impression log that indicate breaks within prior video content, resulting in identified breaks; determining, by the processing system, configured constraints for each of the identified breaks, wherein the configuration constraints comprise a maximum number of permitted impressions, and a maximum amount of permitted time for each permitted impression in each of the identified breaks in the impression log; calculating, by the processing system, a maximum prior impressions inventory during a time period of the impression log based on the maximum number of permitted impressions, the maximum amount of permitted time for each permitted impression in each of the identified breaks in the impression log, a count of the identified breaks, and a run time of a video advertising campaign; and based on the calculating of the maximum prior impressions inventory, providing, by the processing system and over a communication network to a forecast view user interface of a video content publisher device, a forecast for the video advertising campaign, of a future inventory of a product having a duration-based attribute, wherein the forecast is based on a determination of a change in network traffic conditions.
Claim 1:  A method, comprising:  receiving, by a processing system from a forecast view user interface of a video content publisher device, a request for a future forecast associated with an advertising campaign directed to target viewers of video content having a group of viewer attributes, wherein the video content is presented over a data communication network to client video viewing devices; and in response to the request for the future forecast:  determining, by an impression log analyzer of the processing system, signatures within an impression log that indicate breaks within prior video content according to an analysis of the impression log, resulting in identified breaks; determining, by a break configuration determination engine of the processing system, configuration constraints for each of the identified breaks, wherein the configuration constraints comprise a maximum number of permitted impressions, and a maximum amount of permitted time for each permitted impression in each of the identified breaks in the impression log; calculating, by the processing system, a maximum prior impressions inventory during a time period of the impression log based on the maximum number of permitted impression in each of the identified breaks in the impression log, a count of the identified breaks, and a run time of a video advertising campaign having the group of viewer attributes; and based on the calculating of the maximum prior impressions inventory, providing a forecast of a future inventory for the video advertising campaign.  


Claim 1 of the immediate application and Claim 1 of the patent are exemplary.  The subject matter of claims 2-20 of the immediate application is similarly disclosed by Claims 2-20 of the patent.     
The pending application differs from the patent in reciting “based on a determination of a change in network traffic conditions.”  However, Zhang does teach this limitation in paragraph [0030].  Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the patent to include “providing to the forecast view user interface of a video content publisher device a forecast of a future inventory” as seen in Zhang et al. in order to decrease delay in  distributing the forecast, thereby enhancing user satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to create efficiency in sharing the forecast data, thereby decreasing wasted time in sharing information.  These inventions when viewed in a combined state would yield predictable results in forecasting advertising inventory.  

Claim Rejections - 35 USC § 101
	Claim 1 substantially recites:  a method, comprising:  determining, by a processing system including a processor, signatures within an impression log that indicate breaks within prior video content, resulting in identified breaks; determining, by the processing system, configured constraints for each of the identified breaks, wherein the configuration constraints comprise a maximum number of permitted impressions, and a maximum amount of permitted time for each permitted impression in each of the identified breaks in the impression log; calculating, by the processing system, a maximum prior impressions inventory during a time period of the impression log based on the maximum number of permitted impressions, the maximum amount of permitted time for each permitted impression in each of the identified breaks in the impression log, a count of the identified breaks, and a run time of a video advertising campaign; and based on the calculating of the maximum prior impressions inventory, providing, by the processing system and over a communication network to a forecast view user interface of a video content publisher device, a forecast for the video advertising campaign, of a future inventory of a product having a duration-based attribute, wherein the forecast is based on a determination of a change in network traffic conditions.  
	These limitations cover a process that, under their broadest reasonable interpretations, cover subject matter that may be performed in the mind with the additional recitation of generic computer components.  That is, other than reciting “processing system,” “forecast view user interface of a video content publisher device,” and “communication network,” in exemplary Claim 1, nothing in the claim precludes the steps from practically being performed in the mind.  For example, but for the recited elements, the limitations in the context of Claim 1 encompass determining breaks in impression logs and calculating prior impression data to forecast future inventory for advertising.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., determining…., calculating…), then it falls within the “Mental Processes” grouping of abstract ideas.   
	The abstract idea is not integrated into a practical application.  As stated above, Claim 1 recites the additional elements of “processing system,” “forecast view user interface of a video content publisher device,” and “communication network” to perform the limitations recited above.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of determining breaks and constraints and performing calculations), add insignificant extra-solutionary activity to the abstract idea (i.e., outputting a result of the calculations), and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. video advertising) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-h).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic components to forecast inventory needs for an inventory advertising system.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.  
	The claims do not limit the “processing system,” “forecast view user interface of a video content publisher device,” and “communication network” to any elements that may be construed as “significantly more” than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than electronic computing devices with memories and communication features, which the courts have found to be well-understood, routine, and conventional attributes.  For example, the courts found a processing unit, storage device, and operating system with a user interface and devices for communicating over a network to be conventional computing components.  Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed Cir. 2016).  A processing system, forecast view user interface of a device, and communication network are therefore insufficient to provide inventive concept when performing well-known, routine, and conventional activity as seen in the pending claims.  Further, specially programmed processing components are rendered insufficient to provide significantly more than the judicial exception.  MPEP 2106.05 b (citing In re Alappat).  Additionally, “Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”  Alice Corp. Pty. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014).  
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
Accordingly, Examiner finds no indication of “significantly more” than the abstract idea.  Claim 1 is therefore ineligible.  Claims 14 and 20 recite substantially similar structure and capabilities to those of Claim 1 mutatis mutandis.  The analysis for Claim 1 therefore applies equally to Claims 14 and 20.  Claims 14 and 20 are therefore also ineligible. 
Claims 2-13 and 15-19 do not add “significantly more” to the ineligibility of Claims 1 and 14 and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 2-13 and 15-19 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental activities but for the generic components of parent Claims 1 and 14.  The analysis for Claim 1 therefore applies equally to Claims 2-13 and 15-19.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims 2-13 and 15-19 are therefore ineligible.  

Allowable Subject Matter
Claims 1-20 are allowable over the prior art and would be allowable if they overcame the claim objections, Double Patenting Rejection, and 101 Rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.B./Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627